Per Curiam.
The defendant was charged with robbery armed. MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797). He pled guilty to an added count of robbery unarmed. MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). He was sentenced to a term of 5 to 15 years in prison.
The defendant’s contention that his plea was not freely, understandingly, and voluntarily made because he was not advised of the consequence of his plea, namely, its effect on his probationary status is without merit. The law does not require such advice. People v. Dunn (1968), 380 Mich 693. Further, at the time of his plea the *606defendant stated that he was not on probation, when asked by the judge. It is manifest that the question sought to be reviewed is so unsubstantial that no argument or formal submission is needed.
The motion to affirm is granted.